Dewey, J.
It seems quite clear, that under the provisions of the statute in force before the enactment of the revised stat utes, this action could not have been supported; the right t( institute an action for supplies furnished to poor persons in need of relief, and where the overseers of the town refused or neglected to furnish the same, being restricted to persons who were inhabitants of the town against which the suit was brought. Mitchell v. Cornville, 12 Mass. 333. Miller v. Somerset, and Kittredge v. Newbury, 14 Mass. 396, 448. Watson v. Cambridge, 15 Mass. 286. Have the Rev. Sts. c. 46, § 18, changed the law on this subject ? They have in terms. The former statute (St. 1793, c. 59, § 13,) restricted the right to recover for supplies thus furnished, to “ an inhabitant ” of the town within which such supplies were furnished. The revised statutes have substituted the words “ any person,” for the word “ in" habitant ” used in the former.
When we consider that the adjudications in the earlier cases were particularly placed upon the restriction or limitation of the persons entitled to this action, arising from the use of the term ,£ inhabitant ” in the statute ; and when we perceive, in one of *217the opinions giving a construction to the former statute, a suggestion that the provisions of the statute may be sometimes found too restricted for the humane objects contemplated by it; it seems to us that the occasion is not one to adopt a narrower construction of the revised statutes making the provision of law on this subject, than the words used, taking them in their ordinary acceptation, would naturally indicate. Giving the revised statutes such construction, they clearly extend to cases of expenses necessarily incurred for the.relief of paupers, after due notice and request to the overseers of the poor, and neglect by them to furnish necessary supplies, by any person, as well one who is not an inhabitant, as one who is such. The only doubt that has rested upon our minds upon the subject has arisen from the fact, that the commissioners for revising the statutes have not, in the present instance, as they have usually done in similar cases, appended a note to the section, stating the alteration they have made in the provision, and suggesting to the legislature the reasons that should influence them to adopt such proposed alteration.
This fact doubtless furnishes some reason to suppose that no substantial alteration was intended, but is not sufficient to overbalance the evidence of such purpose, manifested in the change of language in the section itself; a change which must have been obvious to the minds of the commissioners, conversant as they were with the judicial decisions which had been made on the proper construction of St. 1793, c. 59, § 13, on this subject. We come therefore to the result, that a more enlarged provision, in cases of this kind, has been provided in the revised statutes.
The further inquiry is, whether, in the present case, the sup plies were furnished for the relief of a pauper, and after due notice to the overseers of the poor of Scituate. That Freeman House, jr. was a person in need of relief, and a proper subject to receive aid from the overseers of the poor, is not denied by the defendants. But it was suggested, that the notice was not sufficiently explicit that the application for aid for House was to furnish the same to him as a pauper. It is true that the notice stated that House himself did not wish to be considered a? *218a pauper; but the facts stated in the notice fully show that it was a case where such relief was needed, and where it was the duty of the overseers of the poor to furnish the proper medical aid. Not having done so, the town became liable to the plaintiff, not upon the ground of an implied promise to pay him for his services in consequence of neglect to give him notice that they refused to employ him, or to recognize him as in their service, but by virtue of the direct statute provision creating such liability, after notice to the overseers, and their neglect to furnish the necessary supplies. Nor is it any sufficient answer, that there were resident in the town of Scituate, at the time the plaintiff rendered these services, several physicians and surgeons, of competent skill to have attended upon the pauper, or that the defendants had a special contract with those physicians and surgeons to render all such services as should be needed by paupers resident in the town. It was the duty of the overseers of the poor of Scituate to see that such services were actually rendered; or at least an offer to render them should have been made. Had the plaintiff continued to administer to the pauper, after the tender of such medical and surgical aid from the persons thus contracted with by the town, he would have had no claim upon the town. It is only upon the ground that such medical and surgical aid was not offered nor provided by the overseers or theii agent, that the right accrued to the plaintiff to furnish the same and to institute his action to recover therefor, as we think he may do upon the facts stated in the case.

Judgment for the plaintiff